department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil no tax_exempt_and_government_entities_division release number release date date date legend board member treasurer cfo board member president ceo board member board member secretary applicant thoroughbred racing circuit d m o o z z o v h a h h c state date - county county county state state state dear we have considered your hereinafter m’s appli 2n for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that m does not qualify for exemption under code sec_501 we have also considered whether m qualifies for any other subsection under sec_501 and have determined it does not the basis for our conclusion is set forth below does m qualify for tax exemption under sec_501 of the code letter cg catalog number 47630w facts articles of incorporation were filed with the state of n on o date m's operations will be conducted in a state different from its state of incorporation article third of m's articles states that one of its purposes is to solicit donations to sponsor race horses with all of the net_proceeds after expenses supporting charities article fifth contains the following the corporation shall be a membership corporation and shall have no authority issue capital stock the conditions of membership in the corporation and the voting powers of the members shall be as set forth in the by-laws of the corporation a review of m’s bylaws indicates no requirements for membership in m article il sec_2 of m’s bylaws state the purpose or purposes of the corporation to solicit donations to sponsor race horses with all net_proceeds after expenses shall be supporting charities an attachment to m’s form_1023 application states under its mission statement that _ m seeks to raise money in order sic increase public awareness for thoroughbred horse racing while simultaneously raising capital for philanthropic purposes the attachment goes on to say m will seek to rally public support by creating a thoroughbred racing team which will participate in the p racing circuit and donors will have the unique opportunity to have all or part of the racing team operation named in their honor for a specific period of time for instance sponsors donating to m will have their names prominently displayed on all racing team wardrobe equipment and training facilities this racing team concept has already proven successful in nascar racing and indy racing and is the same concept that m will employ except in this case all net revenue including purse revenue racing and to support and horse sales will be used to promote the sport of thoroughbred public charitable organizations emphasis added attachment 3c of the application states that m will participate in gaming activities in the southern u region in the following counties q r and s stables will be operated in t u and vv m's fund raising program is to focus on types of donors corporate donors vip private donors general_public donors and thoroughbred breeder donors corporate donors have the opportunity to have their name and or products incorporated into the daily activity of m’s racing stable the larger the financial support the more visibility corporate donors will have for their products and or services in addition corporate sponsors will be allowed to attend all training race day and special event functions letter cg catalog number 47630w vip private donors are similar to corporate donors except they wish to remain discreet about their public visibility they are also invited to attend training race day and special event functions general_public donors will only have an opportunity to attend selected race day activities and special event functions thoroughbred breeder donors are those that wish to donate their own thoroughbreds to the racing team m will manage and train the horses riominate them into appropriate races which may maximize subsequent income potential for the breeder through award programs attachment 4d to the application indicates that fundraising will be conducted on a nation-wide basis although the majority of donations are expected to originate from southem u m has chosen organizations currently exempt under section sec_501 to receive donations m’s board_of directors consist of a b c and d ais the treasurer and cfo of m bis the president and ceo of m and has more than years experience in the thoroughbred racing d is the secretary of m a industry and will be overseeing m’s operations c is a director of m b and c are brothers b and d are husband is the father of b and c and the father-in-law of d and wife when asked by the service to consider expanding its board_of directors to ensure that public interests are placed above private interests m responded by saying the organization has been unable to recruit unrelated individuals to serve on the board_of directors and probably will not be able to do so until the exemption application is approved in short outside parties are reluctant to commit their efforts to a charitable_organization that does not have tax-exempt status in correspondence from m dated date it states the goal of the organization this amount would is to distribute at a minimum of the projected revenue thus in be approximately dollar_figure and dollar_figure in supplemental information sent with the same correspondence shows the following total total expenses of over dollar_figure year of over dollar_figure revenues for the leaving an excess of revenues over expenses of dollar_figure the revenues being dedicated to the payment of expenses with approximately one half of the excess of revenues over expenses being dedicated to charity of over dollar_figure dollar_figure dollar_figure revenues of over dollar_figure donations other revenues’ of the estimated revenue is projected to be from the sale of horses just under jg projected to be from racing income purse revenue’ is shown as public a total of around dollar_figure this computes to around of of the total projected also nearly _ total revenues forthe revenues over expenses of over dollar_figure vear of over dollar_figure with an excess of which also computes to around of the letter cg catalog number 47630w revenues being dedicated to the payment of expenses with approximately of the excess of revenues over expenses being dedicated to charity computed in the same manner as the a total of around none of other sources of revenue noted year of the total projected revenues of overs is shown as other revenues donations relate to contributions from the general_public law sec_501 of the code of provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable and educational_purposes sec_502 of the code states that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt under sec_501 on the ground that all of its profits are payable to one or more organizations exempt under sec_501 from taxation sec_6110 of the code states that a written_determination may not be used or cited as precedent sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section not exempt if an organization fails to meet either the organizational_test or the operational_test it is sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily sec_1_501_c_3_-1 of the regulations provides in part that an organization is organized and operated for exempt may be exempt under sec_501 of the code if purposes however under sec_1_501_c_3_-1 an organization is not organized and operated exclusively for an exempt_purpose unless it serves a public as opposed to a private interest thus an organization must establish that it is not operated for the benefit of designated individuals it sec_1_502-1 of the income_tax regulations states that in determining the primary purpose of an organization all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of those activities in 326_us_279 the supreme court of the united_states held that the presence of a single non-exempt purpose if substantial in letter cg catalog number 47630w nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 77_tc_1087 the court held that the petitioner organized and operated to educate the public and the skydiving community with respect to team skydiving was operated for the for a substantial nonexempt purpose to further the recreational interests of its creators the court stated _ we are convinced that the predominate motivation underlying petitioner's activities was to further the recreational interests of its creators although petitioner was operated in a manner that may have incidentally furthered educational_purposes and advanced amateur athletics we must conclude that petitioner primarily served the private interests of its creators all three creators were on petitioner's board_of directors each of them was an avid skydiver and had it is clear thait they wanted to pursue their developed a keen interest in the sport personal interests in skydiving and used petitioner for that purpose in revrul_64_182 1964_1_cb_186 the service published the commensurate test in this ruling an organization was organized exclusively for charitable purposes by which it derived its income principally from the rental of space in a large commercial office building which it owned maintained and operated the charitable purposes of the corporation were carried out by aiding other charitable organizations selected in the discretion of its governing body through contributions and grants to such organizations for charitable purposes in the ruling the service held that the organization was deemed to meet the primary purpose test of sec_1 c - e of the income_tax regulations and was to be erititied to exemption from federal_income_tax as a corporation organized and operated exclusively for charitable purposes within the meaning of sec_501 of the code where it was shown to be carrying on through such contributions and grants a charitable program commensurate in scope with its financial resources in revrul_68_505 1928_2_cb_248 the service ruled on whether an activity of an organization was subject-to the unrelated_business_income_tax under sec_513 of the code the organization conducted a two-week horse racing meet that featured pari-mutuel betting the races were conducted in the same general manner as at commercial tracks under the pari- mutuel system the organization received a commission on the total amount wagered other race income is derived from gate admissions and the sale of programs disbursements are for purses and race expenses the net_income from the races was used for the exempt purposes of the organization the service ruled that since the races with pari-mutuel betting were carried on in a manner similar to commercial race tracks they constituted a trade_or_business furthermore the business was regularly carried on because it is usual to carry on such trade_or_business only during a particular season racing meet with pari-mutuel betting was not related to the organization's exempt_purpose because it neither contributed importantly to the educational objectives of the fair sec_1 d of the regulations nor was it the type of recreational activity that is intended to attract the public to the fairs educational features therefore the conduct of the horse racing meet with pari-mutuel betting by the organization constituted unrelated_trade_or_business under the service further stated that the conduct of the letter cg catalog number 47630w sec_513 of the code and the organization was subject_to the tax imposed by sec_511 of the code on unrelated taxable_income with respect to the income derived from said activity application of law thoroughbred racing is a for-profit commercial industry m's stated intent in its mission statement to raise public awareness for thoroughbred horse racing is not an exempt_purpose under sec_501 of the code and its thoroughbred racing activities are more than an also the fact that approximately of all revenues insubstantial part of its total activities collected will be used to support the horse racing team and that just over half of the remaining excess of revenues over expenses will be dedicated to charitable work demonstrates m has not provided that m’s primary activities are not dedicated to charitable purposes evidence that its activities are dedicated to charitable purposes as was stated in both the both m’s application narrative and correspondence received during the application review dedication to raising public awareness for thoroughbred racing and the financial information presented above demonstrate that the applicant's primary activities do not meet the requirements of sec_1_501_c_3_-1 that the applicant must be operated exclusively for one or more exempt purposes and that not more than insubstantial part of its activities is not furtherance of an exempt_purpose because approximately of all revenues collected will be used to support the horse racing team and because just over half of the remaining excess of revenues over expenses will be dedicated to charitable work the planned contributions and grants will not be commensurate in scope with its financial resources which is a requirement for a sec_501 c fundraising organization as stated in revrul_64_182 the financial information contained in the file m’s proposed horse racing sales activities and the limited educational activities in proportion to the applicant's overall activities demonstrate that m is operated to further the recreational interests of its board members which is both a substantial and a nonexempt purpose further since m is operated to further the recreational interests of its board members it does not meet the regulation c -1 d ii requirement that it not be operated or organized for the benefit of private interests m’s stated intent to race horses and to share in the betting proceeds from such races constitutes participation in pari-mutuel betting which is an activity that was determined to be unrelated_business_income in revrul_68_505 and is described in sec_513 of the code since unrelated_business_income activities are not considered to be related to a sec_501 organization's tax-exempt function such activities are not considered to be described under sec_501 when considering the amount of projected income to be produced by pari- mutuel activities and the amount of the applicant's resources that will be dedicated to this activity the pari-mutuel activities are determined to be more than an insubstantial part of the part of the applicants overall activities and thus the applicant is not operated exclusively for charitable and educational_purposes as is required by sec_501 -1 c letter cg catalog number 47630w competing in horse racing events for a share of the purses and the use of the applicant organization's assets primarily for this purpose is determined to have the characteristics of a trade_or_business as these activities are involved with pari-mutuel betting which has been determined to be an unrelated_trade_or_business activity described under sec_502 and related regulations as a trade_or_business that turns over net_proceeds from its operations to charitable organizations organizations that can be described under sec_501 as such the organization is best such sec_502 organizations are not m is similar to the organization described in north american sequential sweepstakes in that case the court ruled that the petitioner was operated for the substantial nonexempt purpose of furthering the recreational interests skydiving of its creators in the case at hand m will be operating for the substantial nonexempt purpose of furthering the recreational interests thoroughbred racing of its creators as stated in better business bureau the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardiess of the number or importance of truly exempt purposes m's activities do not meet the commensurate test as stated in revrul_64_182 m states that percent of its projected revenues will be donated to charitable organizations this means that nearly percent of its activities are to further the non-exempt purpose of furthering the recreational interests of its founders applicant’s position in correspondence dated date m stated m should qualify for tax-exempt status its secondary purpose is two sic stimulate public its primary purpose is to raise revenue for the purpose of benefiting existing c organizations especially those that are closely related to the horseracing industry awareness of thoroughbred racing as described in the organization's exemption application via the ‘meet and greet’ sessions and classes that will be conducted for the general_public the majority of the funds raised by the organization will be via donations from the general_public the use of horses by the organization in any state sanctioned race not operated in any way by the organization is essentially a way of generating public interest in the organization's charitable purpose and would be no different for instance than placing an advertisement in a local newspaper or trade publication or even creating an internet website for the purpose of raising the publics awareness and encouraging public donations m cites private_letter_ruling in support of its contention that it should be recognized as exempt under sec_501 m summarizes the facts in the plr as the organization accomplished its exempt_purpose by establishing registers of thoroughbred stallions and broodmares and by obtaining fees and contributions from owners of those thoroughbred stallions and broodmares and from others the fees and contributions in turn are used to fund purses for races for which the foals of the thoroughbred stallions and broodmares would be eligible the organization's largest activity is its efforts to create a super bowl of racing so that the general_public may become more knowledgeable about thoroughbred racing the activity consists of a series of races that offer purses the host racetrack is responsible for collecting pre-entry and entry fees and letter cg catalog number 47630w regulation the competition in no instance did the exempt_organization regulate the races the organization's second largest activity was to enhance various stakes races at racetracks and to provide a year-round promotional framework the contributions it received were used to publicize the thoroughbred industry to fund public relations programs and to pay purses and nominator awards m's correspondence states that approximately of the organization's time would be dedicated to charitable purposes to educating the public and to actually racing and selling horses which the applicant believes are activities that should qualify it for a tax-exemption letter under sec_501 m's subsequent correspondence states that its primary purpose is to raise revenue for charitable organizations and that its secondary purpose is to stimulate public awareness of the horseracing industry through educational activities such as the meet and greet sessions and classes training and selling horses produces the necessary income and the setting necessary with which to achieve its stated exempt purposes of charitable fundraising and educating the public m maintains that its planned activities to operate a horseracing team as well as m does not believe that it is participating in pari-mutuel betting since the horse races that it participates in are operated by state sanctioned tracks and because its participation in horse racing assists it in achieving its stated purposes which aire charitable religious scientific and educational that turns over its net_proceeds to charity as is described in sec_502 of the code considering this the applicant also does riot believe that it is a trade_or_business government's response to applicant's position m states in an attachment to its application that all net_revenues will be used to promote the sport of thoroughbred racing the promotion of thoroughbred racing is not an exempt_purpose as stated in sec_1_501_c_3_-1 sec_6110 of the code states a written_determination may not be used or cited as precedent nevertheless it is the government's contention that plr is not on-point with m's activities because the plr held that the organization in that ruling was held to be exempt under sec_501 of the code in this case m is applying for exemption under sec_501 of the code as a charitable and educational_organization m has not indicated it wishes to amend its application by applying under sec_501 c of the code the fact that the activities described in the letter_ruling were determined not to have an adverse effect on the tax- exempt status of an organization described under sec_501 does not indicate that the same activities will not prevent an organization from qualifying for tax-exempt status under sec_501 activities that further sec_501 purposes which relate to promoting an industry or line_of_business are not charitable or educaticnal purposes as described under sec_501 further part of the rationale for determining that the letter_ruling applicant did not have unrelated_business_income was based upon that fact that such organization was determined not to engage in pari-mutuel betting and that it merely received a donation from tracks in this case is for planning to be involved in pari-mutuel betting because a it receives purses when its m horses finish races in certain positions b fees and contributions will be used to fund purses for races for which the foals of thoroughbred stallions and broodmares would be eligible and c m letter cg catalog number 47630w plans to create a ‘super bowl’ of racing the application and the information submitted during the application review indicate that the majority of the activities will concern horseracing in addition to related training and horse sales activities which are not by themselves considered to be tax-exempt activities under sec_501 of the code the financial information submitted demonstrates that the majority of m’s revenues are used for the payment of its operating_expenses and that a small proportion of the revenues remain for charitable distribution and that approximately half of those remaining revenues will be distributed for charitable purposes also the financial information does not support m's statement that the majority of funds raised by the organization will be via donations from the general_public the meet and greet sessions to be held at the stables in addition to the plans for two to hour classes are not significant in proportion to the other activities planned by m even if determined to be educational and m’s secondary goal of stimulating public awareness of thoroughbred horseracing is not an activity described under sec_501 since it promotes thoroughbred horseracing which is a for-profit commercial industry considering all of the above m has not proven its assertion that of its activities are dedicated to charitable purposes to educating the public and to actually selling and racing horses as it has stated competing in horse racing activities which involve both betting and a share of the purse for finishing such races in a certain position constitutes participation in pari-mutuel betting which therefore the applicant's activities related to the pari- is an unrelated_trade_or_business activity mutuel are unrelated_business_income which are trade_or_business activities and turning over proceeds from those activities to charitable organizations are activities described under sec_502 of the code conclusion accordingly for the reasons stated above m does not qualify for tax exempt status under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can letter cg catalog number 47630w find more information about representation in publication practice_before_the_irs and power of attomey all forms and publications meritioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs lf you do not intend to protest this determination you do not need to take any further if we do not hear from you within days we will issue a final adverse determination action jetter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address deliver to mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh you may fax your statement using the fax number shown in the heading of this letter internal_revenue_service eq determinations quality assurance main street room cincinnati oh if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax f you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincarely enclosures robert choi director exempt_organizations rulings agreements letter cg catalog number 47630w department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jun contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax retums on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the retums in accordance with their we will make this letter and our proposed adverse detennination letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely enclosure robert choi director exempt_organizations rulings agreements
